Concurring Opinion.
Bermudez, C. J.
There can be no doubt that many of the issues presented in this memorable litigation involve constitutional questions of a high character, touching which honest minds may plausibly differ.
They have commanded and received the most patient and impartial consideration of the Justices who compose this court, but who,. notwithstanding the most earnest desire which actuated them, to reach a correct and similar conclusion, have been unable to agree-upon a unanimous solution.
Apparently the questions to be determined seem very plain. Reduced to their simplest expression, they are merely:
Whether or not- the Secretary of State shall be compelled, by the *678process of this court, to publish, during the time and in the manner prescribed by the organic law, that legislative action which is represented. to him as a proposed amendment of the Constitution, by the General Assembly, with the view that- the same be submitted to the people at the next general election of Representatives; yet the subject bristles with difficulties.
The elaborate views delivered establish that the forms through which the project is required to pass, have substantially been observed, and that it is the ministerial duty of the Secretary of State to give it the demanded publicity, in order that it may be known and voted upon, for or against, by the qualified electors in the State at the following general election.
It would serve no useful purpose here bo enumerate and discuss the numerous objections set up to resist the publication asked.
It suffices to say that the record establishes prima facie,' at least, without stronger counter proof, that the proposed amendment was offered, read, spread on the journals, voted upon in both houses of the Legislature, in point of time and manner, and was published in the official papers according to custom and rule, as the Constitution requires; that there existed no necessity to transmit it to the executive for approval, and that the veto put to if was an idle and vain ceremony; that the vote cast thereafter, to, pass the amendment over the Governor’s veto, was superfluous, and did nob, failing, do away with the previous final action hpon it, which had to stand and stood, as it never was recalled; that it is immaterial in what form the proposed amendment was drafted, whether with or without a title; that it had but one object, which needed not to be expressed in a title; that, if it be assailable on any technical ground, no sufficient reason has been adduced and proof furnished, to blot it out of existence; that practically it is nothing bnt the mere proposal of an agent to a principal, which the latter by ratification or repudiation may bring into life or absolutely annihilate.
The proposed amendment is tendered by two-thirds of all the members elect of both houses of the General Assembly, in whose judgment it is in suitable shape and has passed after a reasonably full observance of all constitutional strict exigencies.
It would seem that the importance of the subject has been somewhat unnecessarily magnified, as the judgment of this court will not, *679propria vigore, .engraft and rivet the proposed amendment on the Constitution.
The solitary effect of that- judgment will be that the Secretary of State shall publish the proposed amendment during the prescribed period, in the manner required, for subsequent submission to the people.
If, by the terms of the Constitution, the Legislature could, of its own motion, amend the organic law without consulting the people, surely a more rigid compliance with the prescribed forms would have to be exacted; but as the Constitution merely enables the General Assembly to propose amendments to the people, the question of irreproachable fulfilment loses its gravity, and substantial, reasonable adherence must be held as satisfactory.
An amendment to the Constitution proposed by the General Assembly goes to the people, as ordinary legislation by that body goes to the executive, for approval or disapproval, with this difference, that the Governor’s veto may be passed over, while the adverse action of the people on the proposed amendment is insuperable. The people, being substituted to the Governor, has alone the power to veto it, and no other authority, however honestly exercised, can supplant it.
It may not be out of place here to remark chat, in vetoing the proposed amendment, the Governor no doubt deemed himself justified in doing so, not only by his own appreciation of the subject matter, but also because of precedents in which similar amendments had been submitted to executive consideration, and because, in the in' stant ease, the amendment had been actually transmitted to him, thus inviting his views in relation to it.
If the veto of the people is put upon the proposed amendment, it will annihilate the measure completely, as absolutely as their approval or ratification of it will quicken and vivify it, and thus make it as much a component part of the organic law as if it had originally been incorporated into it.
It takes my concurrence to have it declared whether the proposed amendment shall or shall not be published, to be submitted to the people.
Realizing the grave responsibility which rests upon me and appreciating the weighty consequences which, for weal or woe, may be entailed, whether the amendment proposed be published or not, I *680must yield, after ripened deliberation, to my sense? of duty to the-people, controlled, as the conclusion is, by the unbiased prompting of my best will, judgment and conscience.
These uniting, dictate that I shall not thwart the important legislative action and muzzle the mouth of the people on a question of such magnitude, so deeply affecting their most vital interest, but that I must let the people adjudge and speak for themselves.
I therefore concur in the decree.